Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application has the effective filing date of 11/18/2009 according to the priority chain on the record.
Status of Claims
Per applicant’s preliminary claim amendment filed on 01/20/2021, claims 2-5, 7-8, 11-14, 16 and 21-29 are pending; claims 1, 6, 9-10, 15 and 17-20 have been cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7-8, 11-14, 16 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 21, 22 and 23, these claims include the following limitation:
said controller with said microprocessor to detect outputs of said at least two spaced apart movement sensors of detected movements operatively associated with said at least two spaced apart movement sensors, such that when said at least two spaced apart movement sensors are triggered… 

This limitation is indefinite for the following reasons: (1) The first portion of the limitation which refer to the sensors detecting movements operatively associated with it-self does not make sense. A movement sensor, under the broadest reasonable interpretation detects movement, whether it is a non-stationary accelerometer that detects relative movement originating from the device/person holding said accelerometer, or stationary sensor that detects external motion within a certain range. The current claim does not refer to either of these types of motion sensors as it is detecting motion of it-self. (2) The second portion of the limitation refers the movement sensors being triggered. It is unclear as to what this means, whether the sensors are turned on/off, or when the sensor detects a movement. 
Independent claims 21, 22 and 23 are all rejected as indefinite in view of the above reasons. 
Further regarding claim 23, line 8 “said IRED/infrared emitting device” lacks proper antecedent basis in the claim. To claim 27, the limitation “said IRED/infrared emitting device is wireless” is also indefinite for the same reason.
To both claims 26 and 29, the limitation “the sensor” is indefinite because it is unclear whether which one of the at least two spaced apart movement sensors this limitation is referring to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-5, 7-8, 11-14, 16 and 21-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torch US 6,542,081 B2 (hereinafter “Torch”).
Note to applicant: claims are not addressed in sequential order, dependent claims are addressed after their respective independent claims, e.g. dependent claims 2-5, 7-8, 11-14, and 16 and 24 are addressed after independent claim 21.

Regarding claim 21, Torch discloses an eyewear device (apparatus for monitoring drowsiness, exemplary as shown in Figs. 2, 8, 10-11A and 14), comprising: 
a frame (Fig.2:  eyeglasses 20 with frame 20; also see alternative embodiments in Figs. 8, 10-11A and 14.); 
two arms extending along a temple region of a person's head when worn by a person (In Fig.2: eyeglasses 20 with arms comprising temple pieces 25 and ear pieces 26. Also see alternative embodiments in Figs. 8, 10-11A and 14); 
at least two spaced apart movement sensors (Fig.9: sensor 33 adapted to detect reflected light emitted by emitter 32, 32 and 33 make up a detection device 30 which is adapted for detecting eye(lid) movement, e.g. blinking, a pair of 30 is provided with respect to each lenses 21, thus, two spaced apart sensors 33 are provided; see col.6, ll.37-49, col.7, ll.3-24, also see col.14, ll.4-60); 
an IRED/infrared emitting device adapted to emit a signal (Fig.9: infrared emitter 32 adapted to emit infrared light), said IRED/infrared emitting device being operatively associated with said at least two spaced apart movement sensors (32 and 33 make up a detection device 30 which is adapted for detecting eye(lid) movement, e.g. blinking, a pair of 30 is provided with respect to each lenses 21, thus, two spaced apart sensors 32 are provided; see col.6, ll.37-49, col.7, ll.3-24, also see col.14, ll.4-60); 
a controller (Fig.9: processing box 130/154) with a microprocessor (Fig.9:CPU 140/158) to detect outputs of said at least two spaced apart movement sensors of detected movements (output 142), said controller with said microprocessor to detect outputs of said at least two spaced apart movement sensors of detected movements operatively associated with said at least two spaced apart movement sensors ( as shown in Fig. 9, also see col.7, ll.25-35, col.8, ll.8-212, col.10, ll.31-54, determining detected eyeblink rate and comparing it to ‘normal’ threshold so as to determine a drowsiness level of a monitored user), such that when said at least two spaced apart movement sensors are triggered (when drowsiness level exceeds threshold levels), said IRED/infrared emitting device emits said signal to warn a person (col.3, ll.30-40, col.10, ll.55-67 col.13, ll.39-52, a signal is sent to a warning device is provided when the drowsiness level exceeds a predetermine level/time, the warning device is a light, vibration or sound; also see col.15, ll.57-col.16, ll.3 warning indicator); and 
a recording transmitter (Fig.9:152) for communicating from said at least two spaced apart movement sensors to a recording device (Fig.9: memory 160) that records the occurrence of said signal (col.20, ll.15-22 memory stores the occurrence of a plurality of types of eye movements; also see Table 1).  
Regarding claim 2, Torch discloses the device as set forth in claim 21, wherein said IRED/infrared emitting device is adjustable with respect to an intensity of said signal. (col.2, ll.36-50, col.7, ll.59-65, light intensity is adjustable)
Regarding claim 3, Torch discloses the device as set forth in claim 21, wherein said emitted signal produces a sensory signal consisting of an electric shock. (col.3, ll.37-40 electric shock device)
Regarding claim 4, Torch discloses the device as set forth in claim 21, wherein said emitted signal produces a sensory signal comprising a sound.  (col.3, ll.37-40, col.10, ll.63-67 speaker)
Regarding claim 5, Torch discloses the device as set forth in claim 21, said two spaced apart movement sensors are not in contact with the person's skin. (col.6, ll.60-col.7, ll.11, each sensor 33 is mounted on the frame or lens, which is not in contact with the person’s skin)
 Regarding claim 7, Torch discloses the device as set forth in claim 21, wherein said eyewear comprises eye glasses. (exemplary as shown in Figs. 2, 8, 10-11A and 14)
Regarding claim 8, Torch discloses the device as set forth in claim 21, wherein said emitted signal produces a sensory signal selected from the group consisting of a sound and light. (col.3, ll.37-40, col.10, ll.63-67 sound and light warning signals).
Regarding claim 24, Torch discloses the device as set forth in claim 21, wherein said emitted signal produces a sensory signal consisting of a vibration. (col.3, ll.37-40, col.10, ll.63-67 vibration/buzz warning signals.)

Regarding claim 22, it is rejected by Torch under the same rationale as discussed to claim 21 above.
Regarding claim 11 is rejected by Torch under the same rationale as discussed to claim 2 above.
Regarding claim 12 is rejected by Torch under the same rationale as discussed to claim 3 above.
Regarding claim 13 is rejected by Torch under the same rationale as discussed to claim 4 above.
Regarding claim 14 is rejected by Torch under the same rationale as discussed to claim 5 above.
Regarding claim 16 is rejected by Torch under the same rationale as discussed to claim 7 above.
Regarding claim 23, it is rejected by Torch under the same rationale as discussed to claim 21 above.
Regarding claim 25, Torch discloses the device as set forth in claim 23, wherein the eyewear comprises sunglasses (eyeglasses 20) and wherein the device comprises cavities to accommodate one or several batteries (ol.15, ll.36-46, lithium battery 460 can be inserted/affixed to the support 423 on the eyewear frame).  
Regarding claim 26, Torch discloses the device as set forth in claim 23, wherein the sensor is focused to achieve directional sensing.  
Regarding claim 27, Torch discloses the device as set forth in claim 23, wherein said IRED/infrared emitting device (32) is wireless. (beam 340 is a wireless beam; alternatively: RF transmitter 152-153 is also wireless transmission)
Regarding claim 28, Torch discloses the device as set forth in claim 23, further comprising a lens assembly (lenses 21) to focus and/or guide the direction of the movement sensors to detect movement within one or more specific positions. (col.6, ll.50-54 aimable and focusable)
Regarding claim 29, Torch discloses the device as set forth in claim 23, further comprising a counter to monitor the number of times that the sensor detects movement of an object. (col.20, ll.15-22 memory stores the occurrence of a plurality of types of eye movements; also see Table 1)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Blosser et al. US 7369951 B2 discloses an eye-worn device adapted for detecting purposeful eye movements with directional movement sensing.
Goldstein US 2004/0044418 A1 discloses an eye-worn device adapted for detecting eye imagery for physiological monitoring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SHIRLEY X JIAN/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            
	November 19, 2022